451 F.2d 1025
UNITED STATES of America, Appellee,v.Haywood ERWING, Jr., Appellant.
No. 23309.
United States Court of Appeals,Ninth Circuit.
Dec. 17, 1971.
ORDER

1
Before CHAMBERS and HAMLEY, Circuit Judges, and GOODWIN, District Judge*.


2
The motion filed herein on November 22, 1971, to further amend the petition for rehearing, is denied.


3
The opinion herein 439 F.2d 154, is amended to refer to Michael Kennedy, rather than Dennis J. Roberts, as the attorney authorized to withdraw.


4
The petition for a panel rehearing is denied.


5
The suggestion for a rehearing in banc has been submitted to all members of the court in active service and no member has requested a vote on the suggestion.  The same is therefore rejected.



*
 The Honorable Alfred T. Goodwin, United States District Judge for the District of Oregon, sitting by designation